DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered. 
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,478,289 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant's remaining arguments filed 11/2/2020 have been fully considered, but they are not persuasive. The Applicant contends that Reger does not teach a sac, as required by the amended independent claims. The examiner respectfully disagrees. The term “sac” is being interpreted to mean “a baglike structure” (Random House Unabridged Dictionary© Random House, Inc. 2021). Elements 100, 102, 104, and 105 of Reger together form a “baglike” structure or a receptacle-like structure, which expands and compresses to provide an annular seal between the frame (element 110) and the patient’s anatomy (Figs. 6-7; col. 10, lines 13-56). In view of this interpretation of the claim language and the Reger reference, the rejections over Cribier and Reger have been maintained, as described below.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13, 15, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,289. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US Pat. No. 6,908,481) in view of in view of Reger (US Pat. No. 5,258,023).

Regarding claim 2 and 10, Cribier teaches the limitations of the claimed invention, as described above.  However, it does not recite the sealing member including one or more sacs.  Reger teaches an expandable stent (30, 110); a plurality of leaflets (40, 50, 60); and a fluid tight sealing member including one or more sacs (100, 102, 104, 105) (col. 13, lines 21-34), for the purpose of providing an additional interface and protection between the prosthesis and the native tissue.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sealing member of Cribier, according to the teachings of Reger, in order to provide an additional interface and protection between the prosthesis and the native tissue.
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Cribier teaches the following regarding claim 9:  the prosthetic heart valve of claim 2, wherein the sealing member is disposed along an outer surface of the expandable cylindrical stent (Fig. 6d).
.

Claims 3, 4, 11, 12, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier in view of Reger, further in view of Ashworth et al. (US Pub. No. 2003/0130746; hereinafter Ashworth).
Cribier, as modified by Reger, teaches the limitations of the claimed invention, as described above.  However, they do not teach the stent comprising a nickel-titanium alloy or a cobalt-chromium alloy.  Ashworth teaches that it is well known in the art that heart valves and stents may be constructed from a nickel-titanium alloy or a cobalt-chromium alloy (paras. 0029-0032), in order to utilize the biocompatibility of the materials and provide the device with the desired structural and mechanical characteristics.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cribier and Reger such that it is made from a nickel-titanium alloy or a cobalt-chromium alloy, as taught by Ashworth, for the purpose of utilizing the biocompatibility of the materials, and providing the device with the desired structural and mechanical characteristics.  In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, 
Cribier teaches the following regarding claim 18:  a prosthetic heart valve, comprising:  an expandable cylindrical stent (10) having an outer surface (Figs. 2a-6d; col. 8, lines 32-col. 9, lines 29); a plurality of leaflets (14) coupled to and located within the expandable cylindrical stent (Figs. 2a-6d); and a sealing member (19, 19’, 19”) coupled to the expandable cylindrical stent (Figs. 4a-6d), wherein at least a portion of the sealing member (19”) is disposed along the outer surface of the expandable cylindrical stent (Fig. 6d; col. 6, lines 25-47; col. 12, lines 1-23; col. 13, lines 1-30).
Regarding claim 18, Cribier teaches the limitations of the claimed invention, as described above.  However, it does not recite the sealing member including one or more sacs.  Reger teaches an expandable stent (30, 110); a plurality of leaflets (40, 50, 60); and a fluid tight sealing member including one or more sacs (100, 102, 104, 105) (col. 13, lines 21-34), for the purpose of providing an additional interface and protection between the prosthesis and the native tissue.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sealing member of Cribier, according to the teachings of Reger, in order to provide an additional interface and protection between the prosthesis and the native tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774